Citation Nr: 1117253	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  06-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability, to include spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, inter alia, denied the Veteran's August 2004 claim for entitlement to service connection for a low back disability, to include spina bifida.  In March 2006, the Veteran's claims file was transferred from Seattle, Washington, to Portland, Oregon.

In January 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A copy of the hearing transcript is in the record.

In July 2007, the Board remanded the case in order to satisfy VA's duties to notify and assist the Veteran, and to provide him with a VA orthopedic examination of his low back disorder.  In a July 2008 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disability, to include spina bifida.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's decision and remand the case for further development.  That motion was granted by the Court in March 2009, and the case was returned to the Board for further consideration.

In October 2009, the Board remanded this case to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

In April 2011, the Veteran, through his representative, provided a waiver of RO consideration of all evidence submitted after the December 2010 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence that the Veteran had a congenital back disorder, characterized as spina bifida, that preexisted his entry into active service.

2.  The record contains clear and unmistakable evidence that the Veteran's congenital back disorder, characterized as spina bifida, was not aggravated during active service.

3.  There is no evidence of arthritis of the back having manifested during service or within one year of discharge.


CONCLUSIONS OF LAW

1.  The Veteran's spina bifida clearly and unmistakably existed prior to his entry into military service, and the presumption of soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.306(b) (2010).

2.  A back condition to include spina bifida, was neither caused, nor aggravated by service, nor was arthritis manifested within one year of discharge.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated October 2004, December 2004, September 2007, December 2007, and November 2009, provided to the Veteran before the May 2005 rating decision, the February 2008 supplemental statement of the case, and the December 2010 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in October 2007.  In this regard, after initially providing VA notice, followed by subsequent Dingess notice in September 2007, the RO readjudicated the claim in a supplemental statement of the case in February 2008.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in October 2009, in compliance with the March 2009 Joint Motion for Remand approved by the Court, instructed the AOJ to return the claims file to the January 2008 VA examiner and obtain an addendum opinion as to whether it is at least as likely as not that the Veteran's degenerative joint disease of the lumbosacral spine was incurred or aggravated in service.  

The Board finds that the AOJ has complied with those instructions.  It obtained the necessary addendum in June 2010.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and available private treatment records have been obtained.

The Board has considered that the Veteran's Social Security Administration (SSA) records are unavailable.  Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist, or the custodian does not have them.

In July 2006, in response to VA's request for the Veteran's SSA records, SSA responded that those records had been destroyed.  The Veteran also reported at his January 2007 Board hearing that neither he nor SSA has those records.  Id. at pp. 9, 18.  In light of SSA's response, the Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. §§ 3.159(c)(2), (3).

Where, as here, a Veteran's records have been lost or destroyed while in the government's possession, VA has a heightened duty to assist the Veteran by advising him of alternative forms of evidence that can be developed to substantiate the claim, and explaining how service records are maintained, why the search was a reasonably exhaustive search, and why further efforts to locate the records would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  In addition, VA has heightened duties to consider the benefit of the doubt rule, assist in developing the claim, and explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-71 (2005).  No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  In this case, VA advised the Veteran of numerous examples of evidence that could be developed to substantiate his claim in its October 2004, December 2004, September 2007, December 2007, and November 2009 letters.  Moreover, in the above paragraph, VA explained that it had contacted SSA, and did not stop contacting SSA until a reply was received; that the search was therefore a reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2); and that further efforts to locate the records would not be justified because SSA determined that the records have been destroyed.  See Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis.)  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for a Low Back Disability, to include Spina Bifida

The Veteran's service treatment records show that the Veteran reported lower back pain during service, and that his symptoms had begun years before his service.  His service treatment records also show that he was diagnosed by a clinician, using x-ray evidence, with spina bifida, sacralization of the fifth lumbar vertebra, early apophysitis; the Veteran was also diagnosed with slight kyphosis.

In his November 1954 Report of Medical Examination at induction, a clinician found that the Veteran's spine was normal.

In February 1955, the Veteran reported having experienced lower back pain intermittently for the last 5 or 6 years (i.e., since 1949 or 1950).  The clinician noted that the Veteran "has never had any real trauma to [his] back.  [He] has 'sprained' his back on occasion when lifting heavy objects."  On examination, the clinician found no scoliosis.  A straight leg raising test was negative.  The Veteran had good motor, ok reflexes, and sensitivity to pinprick.  The clinician diagnosed the Veteran, based on x-ray evidence, with (1) spina bifida (a congenital disorder wherein some vertebrae overlying the spinal cord are not fully formed and remain unfused and open); (2) sacralization of the fifth lumbar vertebra (a congenital anomaly wherein the transverse process of the last lumbar vertebra [L5] becomes larger than normal on one side or both sides, and fuses to the sacrum, or ilium, or both); and (3) early apophysitis (inflammation of an outgrowth).

In August 1955, the Veteran was noted to have low back pain and a deformity at L5.  A clinician found that an x-ray of his lumbar spine showed that it was normal.

A September 1955 orthopedic record noted low back pain after exercise of 5-6 years duration but worse the past few months.  There was no radiation and a slight scoliosis to the left in the lumbar area was noted on physical examination.  He did have good range of motion and he was negative for neurological findings.  X-ray study showed spina bifida and sacroilization of L5 and compensatory scoliosis. Other records from around September 1955 noted that the Veteran had low back pain of 5 years duration and was diagnosed with spina bifida and sacralization of L5 with scoliosis.  He was noted to have been treated with a L2 profile, bedrest, exercise and heat, which did not help so treatment was stopped.  He still complained of back trouble and was to be given a new evaluation for a provisional diagnosis of spina bifida, sacroilization of L5, scoliosis and the subsequent consultation report noted again a history of intermittent low back pain for 5-6 years but with no history of actual trauma.  He did report having sprained his back on occasion when lifting heavy objects.  There was no leg pain but some numbness over the left thigh.  There was no scoliosis, straight leg raise was negative, motor was good and reflexes were okay. He did have slight decrease to pinprick.  X-ray showed spina bifida at L5, sacroilization of the left transverse process of L4 and early apophysitis.  The impression was as above. He continued to be treated with heat, bedrest, ASA and with L2 profile.  

In November 1955 findings and history similar to that shown in September 1955 were reported, again with the Veteran saying that he had intermittent low back pain for 5-6 years with no history of real trauma but of having occasionally sprained his back lifting heavy objects.  Physical examination revealed no leg pain, some numbness over the left thigh but no scoliosis this time, negative straight leg raise, motor was good, reflexes were okay and X-ray showed spina bifida at L5.  His treatment continued to be the same as shown earlier and he was noted to be on a permanent L2 profile.  He was noted to definitely have back pathology but his degree of incapacitation should be handled with a L2 profile change.  

In his August 1956 Report of Medical Examination at separation from service, a clinician found that the Veteran had slight kyphosis (curvature of the upper back) of his thorocal spine.  The Veteran signed a document in October 1956 to the effect that there had been no change in his physical condition since his August 1956 Report of Medical Examination.

After service, beginning in October 1975, the Veteran received multiple diagnoses of low back disorders from VA and private clinicians, including scoliosis, arthritis and psoriatic arthritis, spina bifida, and degenerative disc disease.

The Veteran underwent a VA examination in October 1975 for nonservice-connected pension.  Among his complaints were for a low back disability with service records noted to show some low back pain in 1955 in the service with him stating at that time that he had low back pain for 5 or 6 years and X-rays at the time showing spina bifida.  Since then there has been a gradual increase in disability.  He reported constant low back pain which is greatly aggravated at times but he cannot name the cause of the aggravation.  A list of doctors who treated him since 1940 was noted to accompany his record.  He was noted to have been told in 1964 that he had rheumatoid arthritis and that this was the cause of his back pain.  He was noted to have had involvement in all of his joints at one time or another.  Physical examination of his back revealed some moderate guarding on sitting and standing. He was noted to have moderate kyphosis of the upper thoracic spine and some tenderness and moderate spasm of the low back.  He had some limitation of motion recorded particularly on extension, lateral bending and rotation in both directions, and straight leg raising was positive at 70 degrees.  The diagnosis was transitional L5 vertebra with pseudosacralization on the left, fusion of neural arch of L5 and spinal bifida in S1.  Also diagnosed was rheumatoid arthritis by history with normal laboratory examination and X-ray findings.

X-rays from October 1975 revealed a short scoliosis of the lower lumbar spine, convexity to the left and of the upper lumbar spine to the right.  L5 was a transitional vertebra with psuedosacralization on the left.  There is nearly a complete fusion of the neural arch of L5 and a spinal bifida in S1.  There was no spondylolisthesis.  The sacroiliac joints were normal.  There was no evidence of degenerative disc disease.

A June 1976 letter from a private doctor stated that he first saw the Veteran in 1963 at which time he was suffering from a severe muscle disability of the lumbar spine. Examination at that time showed some spondylitis in L3-4 region with early ankylosis in the mid thoracic spine.  He stated that he had been having problems with his back for several years and they seemed to be increasing in severity. Following the visit in 1963, this doctor treated him at intervals for an apparently chronic muscular instability of the low back.  This condition was noted to have continued to deteriorate with increasing disability and instability.  The doctor considered the veteran to be disabled from a chronic unstable lumbar dysfunction with no real chance for improvement seen from this doctor's standpoint.

The Veteran underwent a VA examination in July 1977.  The Veteran complained of low back pain constantly, along with multiple joint complaints.  He was noted to have a long history of psoriasis with multiple joint complaints including chronic pain in his back.  He reported spasms in his back at least twice a year.  He also reported a history of rheumatic fever and polio as a child.  He reported a 20 year history of diffuse thoraco-lumbar pain which initially began when he fell while carrying a rifle in the Army in 1955.  He reported being hospitalized at the time and since then has had progressively increasing disability from pain in the thoracic and lumbar spine region.  Physical examination revealed his gait to be short with shuffling and mild lurching from side to side.  His spine showed no scoliosis, lordosis or kyphosis.  There was no paravertebral muscle spasm.  He did localize diffuse midline tenderness. He was restricted in motion, able to forward bend with extreme difficulty only to the knee level and very restricted in lateral bending.  Examination of the lower extremities was negative for any evidence of weakness, atrophy or neurological problems, except that on testing the muscles of dorsiflexion for the toes and ankles were shown to be weakened.  He was able to heel and toe walk.  He showed no pain on stressing of the sacroiliac joints.  The diagnoses included arthritis likely related to psoriasis, hands, chronic pain and mid-spine lordosis.  No etiology opinion was given.

X-rays from June 1977 revealed moderate thinning of the 4th lumbar disc with spina bifida occulta at the level of L5 and S1.  He should be returned for repeat X-rays to properly evaluate this.  The sacroiliac joints incidentally appeared normal and there was no evidence to indicate ankylosing spondylitis.  X-rays taken a few days later in June 1977 showed dorsal spine findings of a mild scoliosis and evidence of degenerative arthritic change of mild to moderate degree.  No destructive process could be seen.  The lumbar X-rays from later in June 1977 were inconclusive except that no defect could be seen in the interpedicularis.  X-rays from July 1977 revealed no change in the lumbar spine since the examination of October 1975.  The congenital anomalies at the lumbosacral level were again noted.  There was no recent nor old fracture.

An August 1979 VA medical certificate indicated that the Veteran has low back problems with loss of stability and strength in the low back with an inability to loosen the back muscles and clinical findings included low back disability, somatic dysfunction lumbar spine and lumbar sacral strain off and on since 1963. The diagnoses were acute and chronic lumbosacral instability and dysfunction, spinal arthritis.

An August 1979 letter from a private doctor noted the Veteran to have multiple joint complaints and review of an X-ray of the sacroiliac joint showed an asymmetric transverse process at L5 suggesting the possibility of disc disease with narrowing at L4-5.  The rest of the letter addressed other joints besides the back. This doctor gave an opinion of psoriatic arthritis based on physical and X-ray evidence.  This same doctor wrote a letter in September 1979 that focused on the psoriatic arthritis suggesting it mainly affected his hands and feet.

VA records from 1974 to 1980 mostly document treatment for psoriatic arthritis with multiple somatic complaints but include lumbar spine complaints.  A June 1977 record noted a 25 year history of back pain with multiple hospitalizations and braces.  A January 1978 record noted the veteran to report feeling as though his back were being cut in half.  A June 1979 record noted arthritic pain in the back but he was hard to evaluate.  An August 1979 hospital admission for evaluation of refractory back pain with history of inflammatory arthritis in 1972 involving multiple joints other than the back.  He was noted on examination to have a rigid spine without flexion at the lumbosacral joint. X-rays showed transitional lumbosacral spine with 2 narrow disc spaces at the lower 2 levels and scoliosis with concavity at the right in the lumbar area. Lab tests including urinalysis and blood tests were all normal.  X-rays of the dorsal spine from June 1979 showed wedging of the upper dorsal vertebra at D4-5 and some degenerative changes.  His hospital course was unremarkable and he was assessed with definite degenerative psoriatic arthritis of the spine and multiple joints associated with psoriasis and that this combined with some disc disease made him unable to work.

A May 1980 record stated that the Veteran was disabled by chronic degenerative joint disease of the low back, and noted that there was wedging at D4-5 and disc problems at lumbosacral spine with an impression of disc disease lumbar spine along with psoriatic arthritis.  A July 1980 record suggested that the veteran has a psoriatic arthritis superimposed on disc disease contributing to an inability to stand or sit for more than a brief time. He was also noted to have a loss of lordosis and restricted flexion.  An August 1980 note noted the veteran to have degenerative disc disease for many years with physical examination not referencing the back.  He was assessed with degenerative arthritis multiple joints.

An April 1981 letter from the same private doctor who drafted the August 1979 letter states that this doctor originally diagnosed the Veteran with psoriatic arthritis in August 1979 and at that time did not think this Veteran was malingering.  On reexamination in April 1981 he presented with complaints of pain in multiple joints including his back, but with examination focusing on other areas besides the back including findings of psoriasis and joint problems with the hands and feet. He noted that examiners from a recent VA examination apparently agreed with the diagnosis of psoriatic and degenerative arthritis of multiple joints.  This doctor again diagnosed psoriatic arthritis with involvement of multiple joints.

Private medical records from the 1990's to 2003 revealed the following.  A February 1998 X-ray of the thoracic spine diagnosed dextroscoliosis centered at T-5 with associated degenerative disc disease and poor visualization of T-4 left pedicle.  A February 1999 record noted a diagnosis of degenerative joint disease of the spine.  X-rays from March 2000 of the thoracic and lumbar spine revealed findings of scoliosis and degenerative changes of the thoracic spine along with findings of loss of disc height T8 through T10, with an impression of mild loss of height at T8 through T10 which may be chronic likely associated with osteopenia. Regarding the lumbar spine the March 2000 X-ray gave an impression of lumbar degenerative disc disease post op and/or congenital anomalies of the posterior elements at L4 and L5.

A July 2000 MRI noted a clinical history of low back pain radiating into both lower extremities and history of polio.  The impression was congenitally shortened pedicles, mild circumferential disc bulges, degenerative changes are causing moderate stenosis to the left neural foramen at L2/L3 and mild central spinal stenosis at L2/3 and L3/4.  A bone scan from the same month revealed degenerative changes/osteophytes and/or compression of the lumbar spine probably falsely elevating the BMD levels.

An August 2003 private medical record noted the Veteran to take Darvocet and Cyclobenzaprine 3 times a day for chronic back pain and spasm.  He said he has spinal stenosis and was hospitalized multiple times for back pain.  He had a history of chronic back pain with MRI of July 2000 showing L1-2 mild circumferential disc bulge, mild disc bulge of L2-3 with moderate stenosis of the left neural foramen, mild central stenosis of L3-4 with mild disc bulge, mild cirrhosis and mild central spinal stenosis, and mild central spinal stenosis and L4-5 with mild circumferential disc bulge.  Objective examination revealed his back to be nontender to percussion and the assessment was history of chronic back pain.  The treating doctor was uncomfortable prescribing chronic narcotics given this veteran's only mild MRI findings.  The rest of the discussion centered around the doctor's concern about prescribing medications.

The Veteran in a January 2004 statement claimed that he had polio and that information about the polio was with people who were deceased.  He did indicate that he was paralyzed from the waist down.  He reported that problems with his back were worsened by the military activities including constant exercise.  He also submitted an article discussing the nature of spina bifida, and which describes the condition as congenital in nature.

In October 2004, the Veteran submitted an article that discusses multiple musculoskeletal problems that are possible residuals of polio, including scoliosis, osteoarthritis, lumbar stenosis, compression neuropathies. 

In January 2005, the Veteran asserted that "the problem with my back was worsened by my military action in the infantry, constant exercise."  The Veteran also submitted scholarly articles on spina bifida.

In his May 2005 notice of disagreement, the Veteran again asserted that his spina bifida was aggravated during his service.

The Veteran stated in a July 2005 letter that he was diagnosed with polio in 1940, and paralyzed from the waist down for a short time.  He also stated that he was not allowed to play sports until 1949, and then only lightly.  The Veteran also acknowledged that he had spina bifida from birth.  The Veteran asserted that his back pain was aggravated during service when his supervisors pushed down on his back to enable him to touch his toes during exercises.  The Veteran also asserted that he hurt his back in service in 1955 during field maneuvers when he fell down a hill while carrying an anti-tank gun, and was treated in the field medical tent for two weeks with APC [aspirin, phenacetin, and caffeine] pills.  He concluded that his back disorder "was and is a birth defect that was greatly aggravated while in the service."

The Veteran provided testimony before the Board in January 2007.  The Veteran reported that he had experienced back pain for 5 or 6 years prior to his entry into service, and that even as a child he had experienced back pain.  Id. at p. 11.  He also reported that his back symptoms began "going into [the] first eight weeks of basic [training] and then the second eight weeks [of] infantry front line soldiers."  Id. at p. 7.  The Veteran stated that he aggravated his back in service by driving and unloading the supplies in the laundry truck.  Id. at pp. 15-16.  He noted that he sought treatment for his back disorders during service.  Id. at pp. 7-8.  The Veteran's representative asserted that the Veteran should be granted service connection on the basis of continuity of care for his symptoms following service.  Id. at p. 4.  The Veteran stated that his back problems in service are the same as those he experienced in 2002, and currently experiences.  Id. at p. 7.

In November 2007, J.W. Young, D.O., a private physician, sent a letter to VA in which he stated that he had examined the Veteran on October 26, 2007, and found severely decreased range of motion of the lumbar spine, with tenderness on palpation and increased tonicity.  Dr. Young opined that the Veteran's "back pain has been connected to service work in the military.  Having the spina bifida occulta predisposes him to back injuries related to heavy lifting and twisting due to the resultant change in the skeletal anatomy.  It is my opinion that the aggravation of his injuries was predisposed by his spina bifida occulta and contributed to his injuries."

VA provided the Veteran with a compensation and pension (C&P) examination of his spine in January 2008.  The examiner, an orthopedic physician, reviewed the Veteran's claims file, including his service treatment records.  The VA examiner specifically cited the Veteran's 1955 service treatment record in which the Veteran had stated that he had back pain intermittently for the past 5 or 6 years-that is, since 1949 or 1950, before the Veteran's November 1954 induction into service.  The VA examiner noted that the Veteran reported having chronic back pain prior to entering service; specifically, the Veteran noted that he had chronic pain in his back throughout high school which made him unable to play sports or engage in running and jumping.  The Veteran also reported that his back bothered him from the very beginning of basic training.  The Veteran stated that after service his back improved to the point that he was able to work in management at a mill.  The VA examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine with congenital spina bifida occult.  The VA examiner opined that "spina bifida occult is a congenital disorder.  This is not a condition that was caused by his service activity.  There is documentation in his service medical record that he was suffering back pain while in the service and was placed on a limited profile.  There is also clear documentation that he had chronic back pain prior to entering the service and could not tolerate activities such as running, jumping, and sports.  There is no convincing evidence that the aggravation of back symptoms while in the service were beyond the normal natural progression of his already chronic back pain and congenital spina bifida occult.  I therefore conclude that it is less likely [than] not that his current condition was caused by his activities in the service or aggravated beyond their natural progression, which already included significant limitations in his activity."

The Veteran stated in an August 2009 letter that "I believe the Army aggravated my [low back] condition beginning at induction by not believing me and not giving me an x-ray."  The Veteran also noted that "Dr. Young had all my records."

In addition, the Veteran asserted in August 2009 that "I sustained a major fall on maneuvers in July '55....Does it surprise me that there [is] supposedly 'no record' of my fall?  Of course not....While on maneuvers in Germany in July 1955, I was assigned to a 57 mm rifle platoon.  We were in competitive war games....We were short on personnel so had to double up on gear.  I was carrying a 57 recoilless rifle with a...tripod along with full field gear.  While climbing a hill to set up, I fell backwards, landed on my back on the recoilless [rifle] and slid [approximately a] 15' distance.  A medic was called and I was ordered taken to the company tent...with other injured and ill.  I was in bad pain with severe spasms for which I was given APC's.  At no time did they treat my back with hot and cold packs.  We were left there for 10 days.  The C.C. [company commander] did not want to lose point standing by sending us on sick call 18 miles away.  I still have spasms to this day for which I have been on cyclobenzaprine for years.  My spasms [occur] weekly or more [often]."  The Veteran also included photographs and specifications of a 57 millimeter (mm) recoilless rifle.

The Board finds that the Veteran is competent to report that he felt pain during service upon being pushed to touch his toes during exercises, and during his fall down a hill while carrying a 57 mm recoilless rifle.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board finds that the Veteran's statements that he felt pain during service upon being pushed to touch his toes during exercises, and during his fall down a hill while carrying a 57 mm recoilless rifle, to be credible.

However, although the Veteran is competent to report experiencing back pain in those instances, he is not competent to render an opinion as to the impact of those in-service experiences on his congenital back disorders, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).

VA obtained a June 2010 addendum from the VA examiner pursuant to the Court's adoption of a March 2009 Joint Motion for Remand, in which it held that the January 2008 VA examiner "did not address the etiology of Appellant's degenerative joint disease."

In June 2010, the VA examiner again reviewed the claims file, including a new letter from the Veteran, dated August 2009, in which the Veteran asserted that he had fallen on a rifle during his service in Germany.  The VA examiner opined that "it is clear that this Veteran had a preexisting condition.  It is clear the natural history would go on to develop the diagnosis and symptoms that he currently has with degenerative arthritis [a]cross his lumbar spine.  Even though the letter received on August 28, 2009 mentions injury with a rifle during maneuvers, it is not likely that this would aggravate his condition beyond its natural progression.  I therefore stand by my conclusion that it is less likely than not that his current degenerative joint disease of the lumbosacral spine was incurred or aggravated in the service beyond its natural progression.  It is most likely that his current degenerative joint disease is directly related to his preexisting spinal condition including the congenital spina bifida occulta."

The Board finds that the Veteran's January 2008 VA examination, with the June 2010 addendum, is adequate.  The VA examiner considered the Veteran's claims file and medical history in his reports.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided a medical opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's reports.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the July 1977 VA physician and the  January 2008 / June 2010 VA examiner are so qualified, their medical opinions constitute competent medical evidence.

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board finds two rational bases for ascribing greater probative weight to the January 2008 / June 2010 VA examiner's opinion than to Dr. Young's November 2007 opinion.  First, the VA examiner's reports cover the Veteran's medical history and symptomatology in significantly greater detail than does Dr. Young's November 2007 opinion.

Second, and relatedly, the VA examiner's opinion is more consistent with the information in the Veteran's service treatment records.  Specifically, the Veteran's service treatment records do not include any reports, diagnoses, or treatment of worsening or aggravation of his low back disorders, including spina bifida, due to heavy lifting and twisting.  A February 1955 record does include an in-service clinician's assessment that the Veteran "has never had any real trauma to [his] back.  [He] has 'sprained' his back on occasion when lifting heavy objects."  Even if, as Dr. Young asserts, the Veteran's spina bifida predisposed him to such sprains during service, those acute and transitory sprains resolved during service without worsening the Veteran's spina bifida, as evidenced by the fact that the Veteran was not diagnosed with chronic sprains at separation from service, and by the fact that his spina bifida was not found by in-service clinicians to have been aggravated therein.  Consequently, the Board finds that the January 2008 / June 2010 VA examiner's medical opinion is entitled to greater probative value.

Additionally, the Veteran's own determinations about the aggravation of his back disorders in service are outweighed by the more probative findings of the January 2008 / June 2010 VA examiner, because his determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board notes that the correct standard of review must be applied with respect to both the presumption of soundness and claims based on aggravation of an injury or disease which preexisted service.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §§ 3.304(b), 3.306.

Pursuant to  38 C.F.R. § 3.304(b), a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.

In this case, clear and unmistakable evidence is of record which demonstrates that the Veteran's low back disorders, to include spina bifida, existed prior to service.  First, in February 1955, the Veteran told an in-service clinician that he had experienced lower back pain intermittently for the last 5 or 6 years (i.e., since 1949 or 1950), prior to his entrance into service.  Second, in-service clinicians diagnosed the Veteran with spina bifida and sacralization of the fifth lumbar vertebra, which are congenital disorders.  Third, the Veteran, in a July 2005 letter, noted that his back disorder "was and is a birth defect."  Likewise, at his January 2007 Board hearing, the Veteran stated that he had experienced back pain even as a child.  Id. at p. 11.  Fourth, in January 2008, the VA examiner opined that "There is...clear documentation that [the Veteran] had chronic back pain prior to entering the service and could not tolerate activities such as running, jumping, and sports."  Likewise, in his June 2010 addendum, the VA examiner opined that "it is clear that this Veteran had a preexisting [back] condition."  38 C.F.R. § 3.304(b).

With respect to aggravation, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

"[A]n increase in disability must consist of worsening of the enduring disability."  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations of the pre-service condition.  Id. at 1345.

In this case, the most probative evidence of record demonstrates that the Veteran's low back disorder underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  In his January 2008 C&P examination report, the VA examiner noted that the Veteran had stated that he had chronic pain in his back throughout high school which prevented him from playing sports, running, and jumping.  The Veteran also "state[d] that his back bothered him from the very beginning of basic training."  By contrast, in his August 1956 Report of Medical Examination at separation from service, a clinician found that the Veteran had only slight kyphosis (curvature of the upper back).  Thereafter, according to the January 2008 C&P examination report, the Veteran stated that "when he got out of the service with time his back pain did improve to the level where he could find a job that did not involve manual labor and he could tolerate doing it."  Although the Veteran's back has apparently worsened in the intervening 50 years between his separation from service and the January 2008 VA examination, the contemporaneous evidence of record clearly demonstrates that the Veteran's low back disorder not only underwent no increase in severity during service, but rather improved from prevention of playing sports, running and jumping prior to service to a level of only slight kyphosis and a capacity for non-manual employment after service.

Moreover, even if the Veteran's low back disorder is found to have undergone an increase during service, there is clear and unmistakable evidence which demonstrates that the Veteran's preexisting back disorder was not aggravated by service, because any increase in disability is due to the natural progress of the disease.  According to the most probative evidence of record, the January 2008 VA examiner's report, "There is no convincing evidence that the aggravation of back symptoms while in the service were beyond the normal natural progression of his already chronic back pain and congenital spina bifida occult.  I therefore conclude that it is less likely [than] not that his current condition was...aggravated beyond their natural progression, which already included significant limitations in his activity."  Likewise, the VA examiner in June 2010 reaffirmed that "It is clear that this Veteran had a preexisting condition.  It is clear the natural history would go on to develop the diagnosis and symptoms that he currently has with degenerative arthritis [a]cross his lumbar spine.  Even though the letter received on August 28, 2009 mentions injury with a rifle during maneuvers, it is not likely that this would aggravate his condition beyond its natural progression.  I therefore stand by my conclusion that it is less likely than not that his current degenerative joint disease of the lumbosacral spine was...aggravated in the service beyond its natural progression."  The Board finds that the VA examiner's use of the phrase "no convincing evidence," quoted earlier in this paragraph, satisfies the applicable clear and unmistakable evidence standard because it effectively conveys with certainty the examiner's medical opinion that the Veteran's preexisting back disorder was not aggravated by service, because any increase in disability is due to the natural progress of the Veteran's preexisting congenital disease.  See VAOPGCPREC 3-2003; 38 C.F.R. §§ 3.304(b), 3.306.

In response to the Veteran's representative's contention at the Veteran's January 2007 Board hearing, at p. 4, that service connection should apply because of continuity of symptomatology, the Board finds that the Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the most probative evidence of record shows that the Veteran's chronic low back disorders, including spina bifida, with which he was diagnosed in service are congenital in nature, and did not have their onset during service.  38 C.F.R. §§ 3.303(b), 3.306.

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because there is no evidence of arthritis of the back having manifested during service or within one year of discharge.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The preponderance of the evidence is against the award of service connection for a low back disorder, to include spina bifida; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for a low back disability, to include spina bifida, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


